Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unió la Juez Asociada Se-ñora Naveira de Rodón.
Por entender que la compañía de Fomento Industrial no cumplió con el requisito de notificación que exige la Junta de Planificación al presentar una consulta de ubicación de mejora pública, disentimos.(1)
*287A continuación una breve relación de los hechos perti-nentes a los fines de demostrar que la Compañía de Fo-mento Industrial no cumplió con el ordenamiento vigente.
HH
El 20 de agosto de 1992 el Presidente y Gerente General Interino de la Compañía de Fomento Industrial (en ade-lante Fomento) envió una carta dirigida a la Sucesión Mario Mercado Riera (en adelante la Sucesión) con el propó-sito de solicitar una autorización para entrar a una finca de su propiedad, de ciento noventa (190) cuerdas, y reali-zar unos estudios de campo. En la referida carta Fomento indicó lo siguiente:
Estamos en el proceso de preparar ías consultas reglamentarias correspondientes ante la Junta de Planificación y demás agen-cias con jurisdicción, con el propósito eventual de adquirir la propiedad. No obstante, es necesario preparar estudios de campo previamente.
Les estamos notificando de nuestra intención de adquirir los terrenos mencionados.
Solicitamos su autorización para que se permita la entrada a los terrenos a las personas oficialmente designadas por la Com-pañía de Fomento Industrial (CFI) para realizar dichos estudios.(2) (Énfasis suplido.) Exhibit VII, pág. 018.
Mediante Escrito de 28 de octubre de 1992, Fomento presentó la consulta de ubicación requerida por el Regla-mento sobre Mejoras Públicas (Reglamento de Planifica-ción Núm. 2), Junta de Planificación de Puerto Rico, 2da ed. rev., Santurce, 1979 (en adelante Reglamento sobre Mejoras Públicas) y el Reglamento del Procedimiento para las Decisiones Adjudicativas de la Junta de Planificación de Puerto Rico de 23 de noviembre de 1989, dos (2) meses después de la referida Carta de 20 de agosto de 1992. Di*288cho escrito, no fue notificado a los propietarios del predio. Un día después, la Junta de Planificación (en adelante Junta) aprobó la referida consulta y autorizó la adquisición de ciento noventa (190) cuerdas de terreno propiedad de la Sucesión. Esta resolución de la Junta, enviada el 29 de octubre de 1992, fue la primera y única notificación que los peticionarios recibieron sobre la presentación, revisión, consideración y aprobación de una consulta sobre la adqui-sición y segregación de la finca de su propiedad.
El 6 de noviembre, al día siguiente de recibir la resolu-ción de la Junta, la administradora y apoderada de la Su-cesión, señora Coffey, escribió a la Presidenta de la Junta informándole que “[qjuiero formular y, por la presente, ra-dicar una solicitud de reconsideración en la Secretaría de la Junta de Planificación dentro del término de (20) veinte días contados a partir del archivo en autos de la notifica-ción de esta resolución”. (Énfasis suprimido.) Exhibit XI, pág. 027.
La Junta emitió una resolución el 20 de noviembre de 1992 en la que declaró no ha lugar la solicitud de reconsideración. La Junta, además, le informó a la señora Coffey que podía solicitar la revisión de la resolución ante el Tribunal Superior, Sala de San Juan.(3)
t — i hH
La controversia a resolver en el caso de marras es si la carta enviada a la Sucesión de 20 de agosto de 1992 cons-*289tituye una notificación al titular del predio, según lo re-quiere el Reglamento sobre Mejoras Públicas.
La Sec. 4.02 de dicho reglamento, págs. 3-3 a 3-4, trata sobre lo pertinente a la presentación de una consulta de ubicación. De acuerdo con dicha sección, una consulta con-lleva lo siguiente:
4.02 Radicación de la Consulta-Toda consulta requerida para cualquier mejora pública será radicada, para su conside-ración por la Junta, incluyendo una memoria explicativa des-cribiendo la naturaleza y alcance del proyecto, costo aproxi-mado y procedencia - de fondos y acompañada del correspondiente croquis o plano preliminar y documentación fe-haciente de que el proponente es titular del predio o está expre-samente autorizado a desarrollar en el mismo, cuando se trate de terrenos de propiedad pública, o evidencia de que el propo-nente notificó al titular del predio cuando se trate de proyectos a ubicarse en terrenos privados. La misma será acompañada, además, de una certificación que indique haber cumplido con la ley Número 9 del 18 de junio de 1970 (Ley sobre Política Pú-blica Ambiental).
Toda persona notificada sobre la radicación de una consulta o proyecto de mejora pública podrá someter a la Junta, con copia al funcionario u organismo auspiciador, sus puntos de vista dentro del término de diez (10) días contados a partir del recibo de la notificación. No obstante', la Junta podrá tramitar la con-sulta o el proyecto de mejora pública correspondiente sin que haya transcurrido el referido término, cuando el interés público envuelto así lo justifique. (Énfasis suplido.)
La mencionada Sec. 4.02 expone claramente que cuando se trate de proyectos a ubicarse en terrenos privados la consulta tiene que estar acompañada por evidencia de que el proponente notificó al titular del predio sobre la presen-tación de dicha consulta. En su segundo párrafo, la See. 4.02 expone que toda persona notificada sobre la presenta-ción de la consulta o proyecto de mejora pública podrá so-meter a la Junta sus puntos de vista dentro del término de diez (10) días contados a partir del recibo de la notificación. Una lectura razonable de este párrafo deja claro el hecho de que la notificación al titular del predio es para infor-marle que una consulta sobre su propiedad fue presentada. *290Por lo tanto, la referida notificación tiene que concurrir con la presentación porque la notificación tiene que ser “ ‘en un momento significativo y de una manera significativa’ ”. (Traducción nuestra.) Fuentes v. Shevin, 407 U.S. 67, 80 (1972).
Fomento argumenta en su moción mostrando causa a este Tribunal que la Carta de 20 de agosto fue suficiente notificación. Fomento no tiene razón porque dicha carta sólo establecía que estaban en los trámites de presentar una consulta de ubicación. En el momento en que Fomento envió dicha carta, la consulta estaba en etapas preliminares. La notificación sólo cumple su propósito si se hace en el momento adecuado. No tiene sentido notificar sobre una consulta de ubicación dos (2) meses antes de que ésta sea presentada ante la Junta. Es preciso que el titular del predio sea notificado una vez se presenta la consulta, porque es a partir del recibo de la notificación que se activa el término de diez (10) días para que toda persona notifi-cada someta a la Junta sus puntos de vista y reacciones sobre la consulta.
En el caso de autos el término de diez (10) días nunca se activó, ya que el titular del predio no fue notificado. Fo-mento no cumplió con el requisito de notificación que exige la citada Sec. 4.02 y, como resultado, se vio afectado el derecho a un debido proceso de ley de los peticionarios, la Sucesión, que tienen un interés propietario.
H — 1 H-! H — I
La Junta erró al aprobar la consulta de ubicación de mejora pública presentada por Fomento cuando el requi-sito de notificación fue incumplido. El Reglamento del Pro-cedimiento para las Decisiones Adjudicativas de la Junta de Planificación de Puerto Rico de 23 de noviembre de 1989, en su Sec. 4.00, establece que “\u\na consulta de ubi-*291cación no se considerará radicada hasta que se haya cum-plido con todos los requisitos de radicado”.
Fomento le certificó a la Junta que había notificado a la Sucesión sobre la presentación de la consulta, pero no lo había hecho porque la carta enviada dos (2) meses antes no constituye una notificación como lo requiere el Reglamento. Por lo tanto, la consulta no se puede conside-rar presentada hasta que se le notifique a la Sucesión y ésta se exprese al respecto dentro del término de diez (10) días que dispone el Reglamento sobre Mejoras Públicas. Al no ser notificados sobre la presentación de la consulta ante la Junta, la Sucesión no tuvo derecho a ser oída y, por lo tanto, no se pudo expresar en ese momento sobre si solici-taría una vista administrativa o no, ni sobre otras posibles interrogantes.
En el caso de autos la Junta se apartó, de forma drás-tica y sin justificación, de los procedimientos que rigen la presentación de una consulta de ubicación de mejora pública. No estamos de acuerdo con esta actuación de la Junta. Una agencia administrativa viene obligada a obser-var estrictamente sus propios reglamentos y no puede que-dar a su soberana voluntad reconocer o no los derechos que ella misma le ha extendido por reglamento a sus empleados. García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978).
El resultado de que la agencia no siguiera sus procedi-mientos ordinarios fue violarle a la Sucesión el debido pro-ceso de ley que garantiza la See. 7 del Art. II de la Consti-tución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Recientemente nos hemos expresado sobre este particular:
Como principio fundamental del debido proceso se ha consa-grado el derecho de toda persona a ser oído antes de ser despo-jado de algún interés protegido-, esta oportunidad de ser oído debe ser en: a meaningful time and a meaningful manner. ... La privación de la libertad o propiedad sin notificación u oportuni-*292dad de ser oído se ha considerado siempre ajeno al debido pro-ceso y en ocasiones es fuente de responsabilidad civil. (Énfasis en el original.) Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 889 (1993).
No vemos justificación alguna para que en el caso de marrras no se haya cumplido con los requisitos que exigen los Reglamentos de la Junta para la presentación de una consulta de ubicación de mejora pública. Creemos que al no notificar a los peticionarios en el momento debido se les privó de su derecho de someter a la Junta sus puntos de vista dentro del término de diez (10) días contados a partir del recibo de la notificación.
Por cuanto antecede, disentimos de la sentencia emitida por este Tribunal.

 Los reglamentos aplicables para la resolución del caso de marras son el Reglamento sobre Mejoras Públicas (Reglamento de Planificación Núm. 2), Junta de Planificación de Puerto Rico, 2da ed. rev., Santurce, 1979 (en adelante Reglamento sobre Mejoras Públicas), y el Reglamento del Procedimiento para las Decisiones Ad-judicativas de la Junta de Planificación de Puerto Rico de 23 de noviembre de 1989.
El Reglamento del Procedimiento para las Decisiones Adjudicativas de la Junta de Planificación de Puerto Rico indica en su Sec. 1.03 que:
“Este Reglamento aplicará a todos los procedimientos adjudicativos que se ven-tilen en la Junta de Planificación referente a consultas, órdenes provisionales, órde-nes de hacer y no hacer y de cese y desestimiento [sic] y otras adjudicaciones que formule la Junta.”
En su See. 2 (Definiciones), inciso (11) dicho reglamento define mejora pública de la manera siguiente:
“Mejora Pública. — Toda mejora permanente; toda nueva construcción, amplia-ción o reconstrucción (sin incluir reparación) de obra pública autorizada, pagada, supervisada, dirigida, emprendida o controlada por algún organismo gubernamen-tal, incluyendo, entre otras, toda adquisición, venta, permuta, cesión, arrendamiento o cambio en el uso de propiedades por cualquier funcionario u organismo y las lleva-das a cabo mediante contratos de obra con entidades privadas.” (Énfasis suplido.)
El proyecto en el caso de autos cae dentro de esta definición, ya que la Compañía de Fomento Industrial tenía que adquirir la finca de la Sucesión de Mario Mercado Riera (en adelante Sucesión) para luego cederla al Cuerpo de Ingenieros. El trámite de expropiación es sólo un aspecto dentro de este caso.
La Sec. 3.03 del Reglamento sobre Mejoras Públicas, pág. 3-1, expone lo perti-nente a la presentación de la mejora pública:
“3.03-Presentación de la Mejora Pública.-Toda mejora pública deberá presen-tarse por el funcionario u organismo auspiciador, en primera instancia, en forma de consulta y luego en forma de proyecto de construcción, salvo cuando [esté] expresa-mente eximida de una o de ambas presentaciones mediante una resolución de la Junta.” (Énfasis suplido.)
La Sec. 4.00 del Reglamento del Procedimiento para las Decisiones Adjudicati-vas de la Junta de Planificación de Puerto Rico expone que:
"... Las acciones de la Junta y otros requisitos sobre consultas relacionadas con mejoras públicas se regirán por las disposiciones del Reglamento sobre Mejoras Pú-blicas (Reglamento de Planificación Núm. 2) vigente, complementadas por las dispo-siciones de cualquier otro reglamento en vigor adoptado o aprobado por la Junta.” (Énfasis suplido.)


 Surge del expediente que la Sucesión Mario Mercado Riera nunca dio su autorización para que los funcionarios de la Compañía de Fomento Industrial entra-ran a sus terrenos.


 En su moción mostrando causa ante esta Curia, la Junta de Planificación plantea que la Sucesión nunca expuso sus puntos de vista ni dentro del término de diez (10)' días que requiere la Sec. 4.02 del Reglamento sobre Mejoras Públicas, así como tampoco dentro del término de veinte (20) días que tenía para presentar la reconsideración de la consulta de 29 de octubre de 1992. Sin embargo, se desprende claramente de los hechos del caso que en la resolución que emitió la Junta, ésta considera la carta de la administradora y apoderada de la Sucesión como una solici-tud de reconsideración, la declara no ha lugar y le indica a la parte que tiene que entablar un recurso de revisión ante el Tribunal Superior.